COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARK D. WALKER,                                  §                No. 08-20-00029-CV

                                  Appellant,       §                   Appeal from the

  v.                                               §                 426th District Court

  TAKELYA L. WALKER,                               §                of Bell County, Texas

                                  Appellee.        §                   (TC#294,292A)

                                         JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s judgment
should be affirmed in part and reversed and remanded in part. We affirm the trial court’s order on
all issues not related to the interest rate set on the judgment against Appellant for the child support
arrearage owed to Appellee. We reverse the trial court’s order that 12% interest be applied to the
child support arrearage and remand the cause to the trial court for consideration of the amount of
interest to be included in the judgment consistent with the terms of this decision.
       We further order that Appellee recovers from Appellant and his sureties, if any, for
performance of the judgment and all costs, for which let execution issue. See TEX. R. APP. P. 43.5.
This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF DECEMBER, 2021.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.